Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-13, 15-21, 25, 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 9,961,543) hereafter Zhang in view of Polo et al. (US 2016/0105761) hereafter Polo.
Regarding claim 1. Zhang discloses a method, comprising 
using at least one programmable integrated circuit of a first wireless device to determine whether to initially authenticate a wireless connection with a second wireless device based on a comparison between location of a first wireless signal received from the second wireless device to a predefined range of allowable location values (col 7, 13-55); and then 
to establish an authenticated wireless connection between the first and second wireless device only if it is determined to initially authenticate the wireless connection with the second wireless device (col 7, 56-col 8, 18; see also claim 11).
(fig 2 and corresponding text, directional relationship between two devices; see also fig 7 and corresponding text).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Zhang with the implementation of Polo in order to determine a relative angle and more accurately determine position. 

Regarding claim 2. Zhang and Polo disclose the method of claim 1, further comprising: 
receiving the first wireless signal from the second wireless device at the first wireless device while the first wireless device and second wireless device are communicating across an unauthenticated wireless connection (Zhang, col 7, 13-col 8, 18; see also claim 11); 
using the at least one programmable integrated circuit to: 
determine the AoA of the received first wireless signal relative to a reference vector defined to extend from a position of the first wireless device (Zhang, col 7, 13-col 8, 18; see also claim 11), 
compare the determined AoA of the received first wireless signal to a predefined range of allowable AoA values relative to the reference vector to determine if the AoA of the received first wireless signal is within the predefined range of allowable AoA values (Zhang, col 7, 13-col 8, 18; see also claim 11), and 
establish an authenticated wireless connection between the first and second wireless device only if the AoA of the received first wireless signal is within the predefined range of allowable AoA values and to deny an authenticated wireless connection between the first and second wireless devices if the AoA of the received first wireless signal is not within the predefined range of allowable AoA values (Zhang, col 7, 13-col 8, 18; see also claim 11, col 4, 19-63, and col 5, 22-45).


Regarding claim 3. Zhang and Polo disclose the method of claim 1, where the predefined range of allowable AoA values is defined by a predefined value of maximum allowable AoA relative to a reference vector defined to extend from a position of the first wireless device; and where the method further comprises: receiving the first wireless signal from the second wireless device at the first wireless device while the first wireless device and second wireless devices are communicating across an unauthenticated wireless connection; using the at least one programmable integrated circuit to: determine the AoA of the received first wireless signal relative to the reference vector defined to extend from a position of the first wireless device, compare the determined AoA of the received first wireless signal to the predefined value of maximum allowable AoA to determine if the AoA of the received first wireless signal is less than or equal to the predefined value of maximum allowable AoA, and establish an authenticated wireless connection between the first and second wireless devices only if the AoA of the received first wireless signal is less than or equal to the predefined value of maximum allowable AoA and to deny an authenticated wireless connection between the first and second wireless device if the AoA of the received first wireless signal is greater than the predefined value of maximum allowable AoA (Zhang, col 7, 13-col 8, 18; see also claim 11, col 4, 19-63, and col 5, 22-45).

Regarding claim 4. Zhang and Polo disclose the method of claim 1, further comprising using the at least one programmable integrated circuit of the first wireless device to: compare a determined AoA of the received first wireless signal to the predefined range of allowable AoA values to determine if the AoA of the received first wireless signal is within the predefined range of allowable AoA values; to deny an authenticated wireless connection between the first and second wireless devices if the AoA of the received first wireless signal is not within the predefined range of allowable AoA values; and to notify (Zhang, col 7, 13-col 8, 18; see also claim 11, col 4, 19-63, and col 5, 22-45).

Regarding claim 5. Zhang and Polo disclose the method of claim 1, further comprising using the at least one programmable integrated circuit of the first wireless device to determine to initially authenticate a wireless connection with the second wireless device and to establish an authenticated wireless connection between the first and second wireless device only when the AoA of the first wireless signal received from the second wireless device is determined to be within the predefined range of allowable AoA values; and then to maintain the authenticated wireless connection established between the first and second wireless devices even when a position of the second wireless device changes relative to the first wireless device such that a second wireless signal received from the second wireless device across the authenticated wireless connection has an AoA that is not within the predefined range of allowable AoA values (Zhang, col 7, 13-col 8, 18; see also claim 11, col 4, 19-63, and col 5, 22-45).

Regarding claim 7. Zhang and Polo disclose the method of claim 1, where the first and second wireless devices are each a Bluetooth Low Energy (BLE) enabled device; and where the method further comprises: receiving the first wireless signal from the second wireless device at the first wireless device while the first wireless device and second wireless device are communicating across an unauthenticated wireless connection; receiving a request for pairing or bonding from the second wireless device while the first wireless device and second wireless device are communicating as slave and master across an unauthenticated wireless connection, the request for pairing or bonding being the same or different than the first wireless signal received from the second wireless device (Polo, para 54); and using the at least one programmable integrated circuit to: determine the AoA of the received first wireless signal relative to a reference vector defined to extend from a position of the first wireless device, compare the (Zhang, col 7, 13-col 8, 18; see also claim 11, col 4, 19-63, and col 5, 22-45).

Regarding claim 8.  Zhang and Polo disclose the method of claim 1, further comprising operating the first wireless device in a common wireless communication environment with the second wireless device and a third wireless device; using the at least one programmable integrated circuit of the first wireless device to determine to initially authenticate a wireless connection with the third wireless device based on a comparison between an angle of arrival (AoA) of a second wireless signal received from the third wireless device to the predefined range of allowable AoA values; and then to establish an authenticated wireless connection between the first and second wireless device only if it is determined to initially authenticate the wireless connection with the second wireless device (Polo, fig 1 and fig 8 and corresponding text; para 26-27).

Claims 9-13, 15-21 are similar in scope to claims 1-5, 7-8 and are rejected under similar rationale.

(Zhang, col 7, 13-col 8, 18; see also claim 11, col 4, 19-63, and col 5, 22-45).

Regarding claim 31.  Zhang and Polo disclose the method of claim 1, further comprising further comprising using the least one programmable integrated circuit of the first wireless device to determine whether to initially authenticate the wireless connection with the second wireless device based on the comparison between the angle of arrival (AoA) of the first wireless signal received from the second wireless device to the predefined range of allowable AoA values and without requiring a user of the second wireless device to have physical access to the second wireless device and without requiring any other user authentication action that includes using a separate wireless channel communication between the first and second wireless devices, and without using RSSI-based filtering or other proximity filter for the second wireless device (Zhang, fig 2, step 204 is an initial authentication, a range of acceptable ranges as an example, col 4, 41-63; col 2, 62-65, wireless network technologies that may be used include Bluetooth [Bluetooth in place of WiFi]; Polo, AoA, fig 2 and 7 [the initial authentication of Zhang does not require other user actions, physical access can have many interpretations, without requiring physical access can mean there is no need for touching the device]).

Regarding claim 32.  Zhang and Polo disclose the method of claim 7, further comprising using the at least one programmable integrated circuit to accept the pairing or bonding request by exchanging short term keys and/or long term keys with the second wireless device to establish an authenticated (Polo, para 41).

Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Polo as applied to claim 1, 9 above, and further in view of Bluetooth LE 4.0 and 4.1 (BLE) by Klugman et al. hereafter Klugman.
Regarding claim 6. Zhang and Polo disclose the method of claim 1, but do not explicitly disclose where the method further comprises using the at least one programmable integrated circuit to: implement a host layer coupled to a baseband processor by a link layer on first wireless device; use the baseband processor to determine the AoA of the first wireless signal received from the second wireless device; pass the determined AoA of the first wireless signal from the baseband processor to the host layer; and use the host layer to compare the AoA of the first wireless signal received from the second wireless device to the predefined range of allowable AoA values, and then to determine whether to initially authenticate the wireless connection with the second wireless device based on the comparison between the AoA of the first wireless signal to the predefined range of allowable AoA values.  However, in an analogous art, Klugman discloses Bluetooth low energy including implement a host layer coupled to a baseband processor by a link layer on first wireless device; use the baseband processor to determine the AoA of the first wireless signal received from the second wireless device; pass the determined AoA of the first wireless signal from the baseband processor to the host layer; and use the host layer to compare the AoA of the first wireless signal received from the second wireless device to (page 18, Host controller interface is between link layer and host layer; receives link information/etc).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Zhang and Polo with the implementation of Klugman in order to implement BLE 4.1’s delay tolerant connections, multiple simultaneous roles, dedicated communication channels, etc (page 27).

Claim 14 is similar in scope to claim 6 and is rejected under similar rationale.

Claims 22, 23, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Polo as applied to claims 1, 17 above, and further in view of Banerjea (US 2017/0201859) hereafter Banerjea.
	Regarding claim 22.  Zhang and Polo discloses the system of claim 17, but do not explicitly disclose where the antenna of the first wireless device comprises an antenna array having multiple antenna elements; where the at least one programmable integrated circuit of the second wireless device is programmed to transmit at least a portion of the first wireless signal to the first wireless device as a constant frequency signal; and where the at least one programmable integrated circuit of the first wireless device is further programmed to: switch between the individual antenna elements of the antenna array of the first wireless device during the duration of receipt of the constant frequency signal so as to provide the received constant frequency signal from one antenna element of the antenna array at time to the radio circuitry of the first wireless device; and determine the AoA of the received first wireless signal based on a difference in phase or time of arrival of the constant frequency signal as it is received at the different individual antenna elements of the array of the first wireless device.  However, in an analogous art, (para 24, 37, 41-42, sampled when the elements (ant 1, ant 2, ant 3, ant 4) of antenna array 255 are switched. The samples of the sync word are used to measure the phase difference in arrival of the wireless advertising message(s) 8 on the antenna elements. When AoA capable Bluetooth receiver device 10 is in scan mode, it searches for the fixed preamble and advertising access address identifiers and then detects AoA. Hence, the preamble alone or the preamble along with part of the access address field of the wireless advertising packet can be used for direction finding, such as AoA).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Zhang and Polo with the implementation of Banerjea in order to allow for determination of AoA of legacy Bluetooth devices and to achieve higher accuracy than RSSI-based approaches (para 3).

Regarding claim 23.  Zhang and Polo disclose the system of claim 17, but do not explicitly disclose where the antenna of the second wireless device comprises an antenna array having multiple antenna elements; where the at least one programmable integrated circuit of the second wireless device is programmed to transmit at (para 24, 37, 41-42, sampled when the elements (ant 1, ant 2, ant 3, ant 4) of antenna array 255 are switched. The samples of the sync word are used to measure the phase difference in arrival of the wireless advertising message(s) 8 on the antenna elements. When AoA capable Bluetooth receiver device 10 is in scan mode, it searches for the fixed preamble and advertising access address identifiers and then detects AoA. Hence, the preamble alone or the preamble along with part of the access address field of the wireless advertising packet can be used for direction finding, such as AoA).  It would have been (para 3).

Claims 26-27 are similar in scope to claims 22-23 and are rejected under similar rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21, 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,440,570. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the claims of the parent application, now Patent 10,440,570.

Allowable Subject Matter
Claims 24, 28, 29, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378.  The examiner can normally be reached on Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R TURCHEN/Primary Examiner, Art Unit 2439